Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 30, 2019

                                      No. 04-19-00751-CV

                                IN RE K.J.C., JR. AND J.S.M.

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02668
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant father’s second motion for an extension of time to file the appellant’s brief is
granted. We order counsel, Joseph Bohac, to file the appellant father’s brief by January 6, 2020.
Counsel is advised that no further extensions of time will be granted absent a timely motion that
(1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court